Title: Enclosure: Extracts from Minutes of the Directors of the Rivanna Company, 4 December 1810–4 November 1816
From: Rivanna Company, Directors of the,Lewis, Nicholas H.,Meriwether, William D.,Minor, Dabney,Kelly, John,Bramham, Nimrod,Jefferson, Thomas
To: 


            
              At a meeting of the Directors at Charlottesville on Tuesday the 4th of Dec. 1810. present Wm D. Meriwether, Dabney Minor, & John Kelly.
              Ordered that the Directors will meet at Shadwell mills on Saturday next the 8th inst. and the Sec: is hereby ordered to request mr Jefferson to meet them there on that day to confer on business affecting the company.
              If there was a meeting on that day, it is not committed to record.
              May. 1811. at Shadwell mills. present Wm D. Meriwether, Nimrod Bramham, & Dabney Minor. at this meeting the following order was made.
              It is understood by the Directors and agreed to on the part of mr Jefferson that instead of fixing the locks below the mill house and making a reservoir of water in the valley below the mill door the Directors are at liberty to fix them above the mills, provided they make a reservoir above by widening part of the canal equal to what would be made by the valley below, and so to regulate the filling their locks as not to check the motion of the mills by too sudden a draft of water from the canal to the lock.
              There were two meetings of the Rivanna company at Charlottesville on Sep. the 7th 1816. and Nov. 4th of the same year. mr Jefferson was, I think, present at one of these meetings, but cannot say which, as his presence is not noted.
              
                N. H. Lewis. Secy to the Rivanna company. 
              
            
            
              The above is an exact copy of the Extracts from the minutes of the Rivanna company furnished me by N H Lewis their Secretary to be read in evidence in the suit in the superior court of Chancery in Staunton wherein I am plaintiff & the Rivanna co. defendants.
              
                Th: JeffersonMay 30. 1819.
              
            
          